United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      December 21, 2006

                                                                Charles R. Fulbruge III
                               No. 05-61153                             Clerk
                             Summary Calendar




FEKADE MEKONNEN WORKU,

                                         Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                         Respondent.




                         --------------------
                  Petition for Review of an Order of
                   the Board of Immigration Appeals
                            No. A97 940 532
                         --------------------




Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Fekade Worku petitions for review of an order of the Board of

Immigration Appeals (“BIA”) affirming the immigration judge’s deci-

sion to deny his applications for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). Worku ar-

gues that the BIA erred in its determination that he had not estab-


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
lished that his detention and mistreatment was at least partly mo-

tivated by his actual or imputed political opinion as a supporter

of the Oromo Liberation Front (“OLF”).    He also contends that the

BIA misinterpreted his testimony regarding the reason his interro-

gator came to suspect he was connected to the OLF.

     The record does not compel a conclusion contrary to the BIA’s

determination that Worku had not established that he suffered past

persecution, or that he has a well-founded fear of future persecu-

tion, on account of his actual or imputed political opinion.      See

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).      There

is record evidence indicating that Worku was detained pursuant to

an investigation of corruption and business practices involving a

businessman from another country.     The investigation of Worku for

such possible violations does not constitute persecution.    See Ab-

del-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996).

     Accordingly, the BIA’s determination that Worku is not enti-

tled to asylum is supported by substantial evidence and will not be

disturbed.    See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).    Be-

cause Worku cannot satisfy the standard for asylum, he cannot meet

the more demanding standard for withholding of removal.     See Mik-

hael v. INS, 115 F.3d 299, 306 (5th Cir. 1997).

     Worku’s CAT claim is likewise unavailing, because he has

failed to show that he will likely be tortured if he is returned to

Ethiopia.    See Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).

The petition for review is DENIED.

                                  2